73 N.Y.2d 998 (1989)
In the Matter of the Tenants of Hyde Park Gardens et al., Respondents,
v.
State of New York, Division of Housing and Community Renewal, Office of Rent Administration, Appellant. (And Another Proceeding.)
Court of Appeals of the State of New York.
Argued March 21, 1989.
Decided April 27, 1989.
Richard Hartzman and Dennis B. Hasher for appellant.
Richard M. Creditor for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Judge KAYE.
Order insofar as appealed from affirmed, with costs, and certified question answered in the affirmative for the reasons stated in so much of the memorandum at the Appellate Division as related to the issue of rent reduction (140 AD2d 351).